IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-81,669-04


                           IN RE ROVERT VILLANUEVA, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NO. 08CR3051 IN THE 122nd DISTRICT COURT
                           FROM GALVESTON COUNTY


       Per curiam. Slaughter, J. not participating.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 122nd District Court of Galveston County, that more than 35 days have elapsed, and that the

application has not yet been forwarded to this Court.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of

Galveston County, is ordered to file a response, which may be made by submitting the record on

such habeas corpus application, submitting a copy of a timely filed order which designates issues to

be investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating
                                                                                                    2

that Relator has not filed an application for a writ of habeas corpus in Galveston County. Should

the response include an order designating issues, proof of the date the district attorney’s office was

served with the habeas application and that the 180-day time frame set out in TEX . R. APP . P.

73.4(b)(5) has not expired shall also be submitted with the response. This application for leave to

file a writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate

response. Such response shall be submitted within 30 days of the date of this order.



Filed: September 11, 2019
Do not publish